Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received August 20, 2021;

Claims 13, 14, & 15 have been amended, claims 1-12, 17-25 & 27 have been withdrawn and claims 28-30 have been newly added. Therefore Claims 13-16, 26 & 28-30 are pending in this office action.
The 112 rejections are withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on May 21, 2021.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant Argues

Application No.: 16/695,920Docket No.: P191204US00within the intermediate layer. 
As such, Higuchi essentially teaches that the materials for the first layer and the second layer are disposed in particular, distinct regions of the layered structure. A skilled artisan would ascertain that the technique taught by Higuchi, such as depositing the second layer 2 with a mask to define the regions 5 where the first layer material may be put, would not involve "mixture" of the two materials within the intermediate layer. Moreover, Higuchi purports to obtain specific beneficial effects from the provision of the distinct first and second layers, such as protecting the first layer from delamination or the like where "the second layer suppresses the first layer from expanding Application No.: 16/695,920Docket No.: P191204US00or contracting in the horizontal direction and selectively permits the first layer to expand or contract in the vertical direction" (¶0045). Modifying Higuchi to require two materials mixed together to form a single layer would destroy the operating principle of the reference structure. 
Furthermore, amended claim 13 requiring that the intermediate layer consist essentially of a mixture obviates Higuchi which merely discloses overlaps of layers rather than a mixture of materials forming a single intermediate layer. 

Examiner respectfully disagrees
Higuchi discloses the intermediate layer 1’/2/5 wherein the second layer 2 has a porous structure with openings 5 filled with the first material of the first layer 1 [0097; Figure 3]. The intermediate layer 1’/2/5 of Higuchi can be considered a “mixture” given that the second layer 2 (an inorganic compound) [0088] and positive electrode active material 1’ . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 & 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 & 30 has been added to recite the limitation “that provides electrical insulation at a temperature at less than 300oC”. Neither the specification nor the drawings describe or illustrate that the Applicants had possession of this limitation.



Claim Rejections - 35 USC § 102
Claim(s) 13-15 & 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al.  (US 2010/0086857).

With respect to claim 13, Higuchi et al. discloses a positive electrode for a secondary battery [0080; Figure 3; Abstract], comprising:
 a positive electrode current collector 3; 
a first layer 1 (positive electrode mixture layer); and 

the intermediate layer 1’/2/5 consists essentially of a mixture of an a metal nitride/boride/carbide [0088; 0091] (inorganic compound) [0088] and the first material of the first layer (positive electrode active material) [0084; 0088-0089; 0101] 

Higuchi et al. does not specifically disclose wherein 5the inorganic compound remains an electrically conductive nonoxide at a temperature less than 300 oC and becomes an insulating oxide at 300°C or more.  

However, Higuchi et al. does disclose wherein titanium nitride or titanium carbide can be used as a second material (inorganic compound) for the second layer 2 [0088] and wherein the intermediate layer includes the first material of the first layer wherein the first material can contain an active substance such as an oxide [0042; 0029; 0078; 0084; 0089; 0095]. As the instant application teaches that the inorganic compound can include titanium carbide or titanium nitride (see Page 13 of the instant application), it is inherent that the titanium nitride or titanium carbide in Higuchi et al. would be capable of remaining an electrically conductive nonoxide at a temperature less than 300 oC and becoming an insulating oxide at 300°C or more. A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 

With respect to claim 14, Higuchi et al. does not specifically disclose wherein the inorganic compound becomes the insulating oxide at a 10temperature of 300°C or more and 500°C or less.  


However, Higuchi et al. does disclose wherein titanium nitride or titanium carbide can be used as a second material (electrically conductive inorganic compound) for the second layer 2 [0088] and wherein the intermediate layer includes the first material of the first layer wherein the first material can contain an active substance such as an oxide [0042; 0029; 0078; 0084; 0089; 0095]. As the instant application teaches that the inorganic compound can include titanium nitride or titanium carbide (see Page 13 of the instant application), it is inherent that the titanium nitride or titanium carbide in Higuchi et al. would be capable of becoming an insulating oxide at a 10temperature of 300°C or more and 500°C or less.  A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or 

With respect to claim 15, Higuchi et al. discloses wherein the inorganic compound includes  at least one of the group consisting of TiC, ZrC, HfC, VC, NbC, TaC, WC, TiN, ZrN, HfN, VN, NbN, TaN, TiB2, ZrB2 HfB2, 15VB2, NbB2, TaB2, W2B5, Mo2B5, FeB, NiB, TiSi2, ZrSi2, CrSi2, VSi2, NbSi2, TaSi2, WSi2, and MoSi2.  [0013; 0032; 0087-0090]
With respect to claim 26, Higuchi et al. discloses a secondary battery 20/30 including:  - 39 -the positive electrode according to claim 13; a negative electrode; and an electrolyte. [0100-0114; Figures 4-5]

Claim Rejections - 35 USC § 103
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al.  (US 2010/0086857) as applied to claim 13 above, in further view of Sato et al. (US 2013/0122359).

With respect to claim 16, Higuchi et al. discloses wherein a thickness of the intermediate layer 2 can be 0-6nm when no pores are present and 6 nm or greater when pores are present. [0096] and the thickness of the positive 20electrode mixture layer 1 is 0 nm to 4.5 nm when no pores are present in the intermediate layer 2. [0096] 



Sato et al. discloses a positive electrode 20 for a secondary battery [Figure 4; Abstract], comprising: a positive electrode current collector 23 [0093; Figure 4]; a positive electrode mixture layer 21A; and  - 36 -an intermediate layer 28A/29A disposed between the positive electrode current collector 23 and the positive electrode mixture layer 21A, wherein the intermediate layer 28A/29A includes tungsten carbide (inorganic compound) [0099] wherein a thickness TD/TW of the intermediate layer 28A/29A is 150 nm (TD= 100nm + TW = 50nm) [0099-0100] and a thickness TM of the positive 20electrode mixture layer 21a is 45 µm [0101] therefore the thickness of the intermediate layer 150 nm is less than one half of a thickness of the positive 20electrode mixture layer 45 µm.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the thickness of the intermediate layer to be one half or less of a thickness of the positive 20electrode mixture layer, as disclosed in Sato et al., in order to prevent a decrease in electrical conductivity and a decrease in battery capacity. [0009]

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al.  (US 2010/0086857) as applied to claim 13 above, in further view of Miyazaki et al. (US 2013/0089781).

With respect to claim 28, Higuchi et al. does not specifically disclose wherein a content of the inorganic compound in the intermediate layer is within a range of 0.1 mass % to 20 mass %.  

Miyazaki et al. discloses a positive electrode 2 for a secondary battery, comprising: 
a positive electrode current collector 5; 
a positive electrode mixture layer 6; and 
an intermediate layer 7a disposed between the positive electrode current collector 5 and the positive electrode mixture layer 6, [0061-0069; Figure 1]
wherein the intermediate layer 7a includes an insulating inorganic agent 73 (inorganic compound) such as titanium nitride [0101-0104], (the inorganic compound remains an electrically conductive nonoxide at a temperature less than 300 0C and becomes an insulating oxide at 300°C or more) insulating inorganic agent 73 (inorganic compound) used in a content in arrange of 10 to 75 mass % [0106]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Given that Miyazaki discloses that the insulating inorganic agent includes titanium nitride [0101-0104]. As the instant application teaches that the inorganic compound can include titanium nitride (see Page 13 of the instant application), it is inherent that the titanium nitride in Miyazaki et al. would be capable of remaining an electrically conductive nonoxide at a temperature less than 300 oC and becoming an insulating oxide at 300°C or more. A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. 

Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole. See MPEP § 2111 - § 2116.01

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the overlapping portion of the ranges disclosed by In re Malagari, 182 USPQ 549.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intermediate layer of Higuchi et al. to include the inorganic compound within a range of 0.1 mass % to 20 mass %, as disclosed in Miyazaki et al., in order to allow for proper insulation and prevent short circuit [0031-0035; 0099-0109]
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al.  (US 2010/0086857) as applied to claim 13 above, in further view of Miyazaki et al. (US 2013/0089781).

With respect to claim 29, Higuchi et al. does not specifically disclose wherein the intermediate layer further includes an insulating inorganic material that provides electrical insulation at a temperature less than 300 0C.  
Miyazaki et al. discloses a positive electrode 2 for a secondary battery, comprising: 
a positive electrode current collector 5; 
a positive electrode mixture layer 6; and 
an intermediate layer 7a disposed between the positive electrode current collector 5 and the positive electrode mixture layer 6, [0061-0069; Figure 1]
wherein the intermediate layer 7a includes an insulating inorganic agent 73 (insulating inorganic material) such as aluminum oxide [0105]


Given that Miyazaki discloses that the insulating inorganic material includes aluminum oxide [0105; 0184]. As the instant application teaches that the inorganic material can include aluminum oxide (see Page 15 of the instant application), it is inherent that the aluminum oxide in Miyazaki et al. would be capable of providing electrical insulation at a temperature less than 300 oC. A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intermediate layer of Higuchi et al. to further include an insulating inorganic material, as disclosed in Miyazaki et al., in order to allow for proper insulation and prevent short circuit [0031-0035; 0099-0109]


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al.  (US 2010/0086857) as applied to claim 13 above, in further view of Uchida (US 2011/0200884)

With respect to claim 29, Higuchi et al. does not specifically disclose wherein the intermediate layer further includes an insulating inorganic material that provides electrical insulation at a temperature less than 300 0C.  


Uchida discloses a positive electrode 30 for a secondary battery [0031; Figure 1], comprising: a positive electrode current collector 12; a positive electrode mixture layer 20; and an intermediate layer 16/14 disposed between the positive electrode current collector 12 and the positive electrode mixture layer 20, wherein the intermediate layer 14/16 includes a conductive layer 14 composed of VC, TiC, NbC [0038] (inorganic compound remains an electrically conductive nonoxide at a temperature less than 300 0C and becomes an insulating oxide at 300°C or more) and wherein the intermediate layer 16/14 further includes an Al2O3 layer 16 (insulating inorganic material that provides electrical insulation at a temperature less than 300 0C) [0035-0036]

Given that Uchida discloses that the insulating inorganic material includes aluminum oxide [0037]. As the instant application teaches that the inorganic material can include aluminum oxide (see Page 15 of the instant application), it is inherent that the aluminum oxide in Uchida  would be capable of providing electrical insulation at a oC. A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intermediate layer of Higuchi et al. to further include an insulating inorganic material, as disclosed in Uchida, in order to maintain stable battery performance and allow for high output and long life cycle. [0037]



Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al.  (US 2010/0086857) as applied to claim 13 above, in further view of Miyazaki et al. (US 2013/0089781) and Uchida (US 2011/0200884).


With respect to claim 30, Higuchi et al. does not specifically disclose wherein a content of the inorganic compound in the intermediate layer is within a range of 0.1 mass % to 20 mass %, and 8Application No.: 16/695,920Docket No.: P191204US00 wherein the intermediate layer further includes an 0C. 9  

Miyazaki et al. discloses a positive electrode 2 for a secondary battery, comprising: 
a positive electrode current collector 5; 
a positive electrode mixture layer 6; and 
an intermediate layer 7a disposed between the positive electrode current collector 5 and the positive electrode mixture layer 6, [0061-0069; Figure 1]
wherein the intermediate layer 7a includes an insulating inorganic agent 73 (inorganic compound) such as titanium nitride [0101-0104], (the inorganic compound remains an electrically conductive nonoxide at a temperature less than 300 0C and becomes an insulating oxide at 300°C or more) insulating inorganic agent 73 (inorganic compound) used in a content in arrange of 10 to 75 mass % [0106]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Miyazaki et al. further discloses wherein the inorganic agent is present at 5 mass % in the intermediate layer [0184]

Given that Miyazaki discloses that the insulating inorganic agent includes titanium nitride [0101-0104]. As the instant application teaches that the inorganic oC and becoming an insulating oxide at 300°C or more A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. 

Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole. See MPEP § 2111 - § 2116.01

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intermediate layer of Higuchi et al. to include the inorganic compound within a range of 0.1 mass % to 20 mass %, as 

Higuchi et al. does not specifically disclose 8Application No.: 16/695,920Docket No.: P191204US00 wherein the intermediate layer further includes an insulating inorganic material that provides electrical insulation at a temperature less than 300 0C. 9 


Uchida discloses a positive electrode 30 for a secondary battery [0031; Figure 1], comprising: a positive electrode current collector 12; a positive electrode mixture layer 20; and an intermediate layer 16/14 disposed between the positive electrode current collector 12 and the positive electrode mixture layer 20, wherein the intermediate layer 14/16 includes a conductive layer 14 composed of VC, TiC, NbC [0038] (inorganic compound remains an electrically conductive nonoxide at a temperature less than 300 0C and becomes an insulating oxide at 300°C or more) and wherein the intermediate layer 16/14 further includes an Al2O3 layer 16 (insulating inorganic material that provides electrical insulation at a temperature less than 300 0C) [0035-0037]

Given that Uchida discloses that the insulating inorganic material includes aluminum oxide [0037]. As the instant application teaches that the inorganic material can include aluminum oxide (see Page 15 of the instant application), it is inherent that the aluminum oxide in Uchida would be capable of providing electrical insulation at a temperature less than 300 oC. A reference which is silent about a claimed invention’s In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intermediate layer of Higuchi et al. to further include an insulating inorganic material, as disclosed in Uchida, in order to maintain stable battery performance and allow for high output and long life cycle. [0037]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pan et al. (US 2011/0123866)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN AKHTAR/Examiner, Art Unit 1723